—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Kitzes, J.), dated January 9, 2001, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
To impose liability on a defendant for a slip and fall on an allegedly dangerous condition on a floor, there must be evidence that the dangerous condition existed, and that the defendant either created the condition or had actual or constructive notice of it and failed to remedy it within a reasonable time (see, Miller v Gimbel Bros., 262 NY 107; Bonilla v Starrett City, 270 AD2d 377; Patrick v Cho’s Fruit & Vegetables, 248 AD2d 692). The plaintiff testified in her deposition that her *447pants were wet after she slipped and fell on the floor of the defendant’s store, that there was a plant display nearby, and that leaves and flower petals had fallen from a plant. She merely speculated as to the cause of the accident. As a result, the defendant made a prima facie showing of entitlement to judgment as a matter of law by demonstrating that the plaintiff could not identify what caused her to slip and fall. In opposition, the plaintiff failed to raise a triable issue of fact (see, Fargot v Pathmark Stores, 264 AD2d 708; Robinson v Lupo, 261 AD2d 525; Prisco v Long Is. Univ., 258 AD2d 451). Therefore, the defendant’s motion for summary judgment dismissing the complaint was correctly granted. Bracken, P. J., Krausman, Luciano, Smith and Adams, JJ., concur.